In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-19-00340-CV

VETMOVES, MOVES TEXAS, PLLC,                 §    On Appeal from
AND DR. ROBYN READ, Appellants
                                             §    County Court at Law No. 2
V.
                                             §    of Denton County (CV-2019-01801)
LONE STAR VETERINARIAN MOBILE                §    April 16, 2020
SURGICAL SPECIALISTS, PC AND
CHARISSE DAVIDSON, Appellees                 §    Opinion by Justice Wallach

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s order. It is ordered that the trial court’s order denying

Appellants’ motion to dismiss under the Texas Citizens Participation Act is affirmed.

      It is further ordered that Appellants VetMoves, Moves Texas, PLLC, and Dr.

Robyn Read shall jointly and severally pay all of the costs of this appeal, for which let

execution issue.
SECOND DISTRICT COURT OF APPEALS


By _/s/ Mike Wallach___________________
   Justice Mike Wallach